Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9, 11-14, drawn to a nucleic acid encoding a truncated pneumococcal protein A1 (PspA1) comprising the nucleotide sequence of SEQ ID NO: 5 (encoding SEQ ID NO: 3).
Group II, claim(s) 1-5, 7, 8, 10, 11-14 drawn to a nucleic acid encoding a truncated pneumococcal protein A1 (PspA1) comprising the nucleotide sequence of SEQ ID NO: 6 (encoding SEQ ID NO: 4).
Group III, claim(s) 15, drawn to a pneumococcal conjugate vaccine wherein the polysaccharide is conjugated to truncated PspA1 comprising SEQ ID No: 3.
Group IV, claim(s) 15, drawn to a pneumococcal conjugate vaccine wherein the polysaccharide is conjugated to truncated PspA1 comprising SEQ ID No: 4.
The inventions of Groups I-IV are found to have no special technical feature that defines over Accession No. "UPIQO067DFO74", 10 August 2015 (2015-08-10), XP055599348, Retrieved from the Internet: URL:https://www.uniprot.org/uniparc/UPIO00 67DF074; provided by Applicants and Wang Lichan et al (CN 107 674 118 A (2/9/18); provided by Applicants.

	The Accession No. discloses a nucleic acid sequence which comprises the SEQ ID NO: 5 and 6. Furthermore, Wang Lichan et al discloses nucleic acid molecules encoding truncated recombinant protein PspA1 encoded by the nucleic acid molecules, also provides a polysaccharide conjugate vaccine, including Neisseria meningitidis capsular polysaccharide and carrier protein as recombinant protein PspA1, encoded by the nucleic acid mol. combined with the polysaccharide, as carrier protein, and further provides expression plasmid comprising the nucleic acid molecules. Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art.  Additionally, the claims/Groups comprise molecules with different structures and biological/chemical properties which represent different inventions.  
	Accordingly, the inventions of groups I-IV do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/3/22